Citation Nr: 0202795	
Decision Date: 03/25/02    Archive Date: 04/04/02

DOCKET NO.  99-10 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUES

Entitlement to service connection for an undiagnosed illness 
manifested by dizziness.

Entitlement to service connection for an undiagnosed illness 
manifested by joint pain of the toes.

Entitlement to service connection for an undiagnosed illness 
manifested by memory impairment.

(The claim of entitlement to service connection for chronic 
fatigue syndrome or for an undiagnosed illness manifested by 
fatigue is the subject of a post-development decision.)


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to December 
1993.  The veteran had active duty service in the Persian 
Gulf from January 1991 to August 1991.

This appeal arises from April 1998 and September 1998 rating 
decisions by the Department of Veterans Affairs (VA) Medical 
and Regional Office Center (M&ROC) in Ft. Harrison, Montana.

The veteran, on his January 1999 VA Form 9 substantive 
appeal, requested both an M&ROC hearing and a hearing before 
a Member of the Board at the M&ROC.  A hearing before a 
Hearing Officer at the M&ROC was held in May 1999.  A copy of 
the transcript of that hearing is of record.  In a statement 
submitted in September 2001 the veteran indicated that he no 
longer desired a hearing before a Member of the Board at the 
M&ROC, and requested that his case be forwarded to the Board 
for a decision.  Accordingly, the Board finds the veteran has 
withdrawn his request for a personal hearing.  See 38 C.F.R. 
§ 20.704(e) (2001).

In February 1994 the M&ROC granted service connection for 
residuals of a fracture of the distal radius of the right 
(major) wrist, and arthritis of both knees and the thoracic 
spine.  

On a VA Form 21-4138, received in December 1996, the veteran 
requested service connection for post-traumatic stress 
disorder (PTSD) and for undiagnosed illnesses manifested by 
short-term memory loss, chronic fatigue, multiple joint pain, 
tingling and numbness in both arms, frequent headaches and 
frequent dizziness.  The April 1998 M&ROC decision on appeal 
contains denials of service connection for chronic fatigue 
syndrome (CFS), multiple joint pain involving the cervical 
spine, both hands, both feet and both shoulders, and for 
memory impairment, all as manifestations of undiagnosed 
illnesses, and for PTSD.  That decision also deferred 
decisions on the veteran's claims for service connection for 
headaches, dizziness, and numbness and tingling of both arms.  
In September 1998 the M&ROC denied service connection for 
those claims.  The veteran perfected an appeal of those 
determinations.

In August 2001 the M&ROC granted service connection for 
headaches, to include tension headaches and migraine 
headaches, osteoarthritis involving the small joints of both 
feet with hallux rigidus of the left great toe, 
osteoarthritis involving the small joints of both hands and 
the cervical spine, and for peripheral neuropathy for both 
upper extremities.  The veteran did not appeal those 
determinations; thus, they are not before the Board.  See 
Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

In December 2001 the M&ROC granted service connection for 
PTSD.  The veteran did not appeal that determination; thus, 
it is not before the Board.  Id.

During the veteran's May 1999 personal hearing at the M&ROC, 
the veteran clarified and amended his claim for service 
connection for multiple joint pain, indicating that he 
desired service connection for bilateral toe pain.  
Therefore, that issue has been characterized as shown above.

The Board is undertaking additional development on the issue 
of service connection for chronic fatigue syndrome (CFS) 
pursuant to authority granted by 67 Fed. Reg. 3099, 3104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  

When that development has been completed the Board will 
provide notice of that development as required by Rule of 
Practice 903.  67 Fed. Reg. 3099, 3105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained and the veteran 
has been properly notified of the elements necessary to grant 
his claim for the benefits sought.

2.  The revisions made to 38 U.S.C.A. § 1117 by the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001) do not materially change or 
affect the criteria for adjudicating the veteran's claims for 
dizziness, bilateral foot pain and memory impairment under 
38 U.S.C.A. § 1117, and the veteran is not prejudiced by the 
Board's adjudication of those claims without first remanding 
the claims for M&ROC initial consideration under Karnas V. 
Derwinski, 1 Vet. App. 308 (1991).

3.  The veteran served in the Persian Gulf from January 1991 
to August 1991.

4.  There is no medical evidence of any currently undiagnosed 
chronic disability manifested by objective evidence of any 
signs or symptoms of dizziness, bilateral foot pain, or 
memory impairment.

5.  The veteran's service medical records contain no evidence 
of complaints of, treatment for, findings of, or diagnosis of 
any disability manifested by dizziness or memory impairment.



6.  There is no medical evidence of any currently diagnosed 
disability manifested by dizziness or memory impairment.

7.  There is no medical evidence of a nexus between any 
currently diagnosed disability manifested by dizziness, or 
memory impairment, and an inservice injury or disease or any 
other incident of service.


CONCLUSIONS OF LAW

1.  Dizziness is not due to an undiagnosed illness, nor was 
any diagnosed disability manifested by dizziness incurred in 
or aggravated by the veteran's active duty service.  38 
U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001) (to be 
codified at 38 U.S.C.A. § 1117); 38 C.F.R. §§ 3.303, 3.317 
(2001).

2.  Bilateral foot pain is not due to an undiagnosed illness, 
nor was any diagnosed disability manifested by bilateral foot 
pain incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001) (to be codified at 38 U.S.C.A. § 1117); 38 
C.F.R. §§ 3.303, 3.317 (2001).

3.  Memory impairment is not due to an undiagnosed illness, 
nor was any diagnosed disability manifested by memory 
impairment incurred in or aggravated by the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001) (to be codified at 38 U.S.C.A. § 1117); 38 
C.F.R. §§ 3.303, 3.317 (2001).

4.  Fatigue is not the result of an undiagnosed illness.  38 
U.S.C.A. §§ 1117, 1118, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001) (to be codified at 
38 U.S.C.A. § 1117); 38 C.F.R. § 3.317 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's DD 214 contains notations that he served in the 
Persian Gulf from January through August 1991.  A March 1993 
treatment report contains notations that he did aerobic and 
strength exercises three or more times per week.  His 
November 1993 retirement medical history report contains 
notations that he complained of swollen or painful joints, 
dizziness and loss of memory.  His November 1993 retirement 
physical examination report contains notations that, upon 
physical examination, his feet, lower extremities (except 
knees) and neurologic systems had been found to be normal.  
There is no evidence on this report of any objective medical 
findings of dizziness, foot pain, or memory impairment.

A March 1994 VA examination report contains a statement by 
the examiner that the veteran's "only medical problem is 
hypertension."  The examiner also noted that the veteran 
jogged two miles per day.  Upon physical examination the 
veteran's musculoskeletal system was found to be normal.

In a July 1997 statement the veteran's wife indicated that 
her husband had memory problems, frequent extreme headaches 
and severe joint pain in his knees, wrists and neck.

A June 1997 VA psychiatric examination report contains 
notations by the examiner, a Clinical Psychologist, that he 
had reviewed the veteran's records and had interviewed and 
tested the veteran.  

The examiner indicated that the veteran was mentally alert 
and well oriented, and that his verbal comprehension 
abilities seemed to be above average.  The veteran was noted 
to have a BA degree in biology, sociology and secondary 
education, with a 3.5 grade point average, and a Master's 
Degree in anthropology, with a grade point average above 3.5.  

The veteran also reported that he was again attending college 
to be recertified as a teacher, having one semester "to 
go," and had received "outstanding" grades during the 
completion of twenty-seven credits.  The veteran reported 
currently experiencing decreased productivity, apathy and 
short-term memory deficits since his return from the Persian 
Gulf.  The examiner noted that the veteran's complaints were 
"not congruent with the outstanding grades he has 
experienced this past year by completing 27 college 
credits."  The veteran reported enjoying working in his 
garden and riding his horses.

The examiner indicated that there were significant signs of 
somatization in the veteran's psychological profiles, and 
that the veteran had "tendencies to experience increases in 
physical symptoms in proportion to the anxiety and depression 
which he is experiencing."  From a personality standpoint, 
the examiner indicated that the profiles showed a 
"complaining interpersonal style," and that the veteran was 
prone to chronic dysphoria.  The examiner concluded that the 
veteran's memory complaints were directly related to the 
attention and concentration deficits associated with anxiety 
and depression, and indicated that it was not necessary to 
evaluate his "memory skills since he performed so well with 
his college level courses this last year.  Individuals with 
organically based memory difficulties would not be performing 
as well in college level courses."  

The Axis II diagnosis was psychologic factors adversely 
affecting physical condition (unconscious symptom 
exaggeration secondary to longstanding tendencies to 
somatocize (sic))."

A May 1997 VA orthopedic examination report contains 
notations that, upon physical examination, no edema was found 
in the extremities and the veteran's joints of both feet were 
found to be normal.  No neurological deficit was noted.  X-
rays of the feet revealed degenerative changes and a dorsal 
calcaneal spur in both feet.  The diagnoses were chronic 
fatigue syndrome, with generalized aches and pain, and mild 
osteoarthritis of both feet, without limitation of motion.

VA treatment reports from January 1995 through October 1997 
contain a May 1996 report that indicates that the veteran 
reported having a small farm, and an August 1996 report that 
indicates that the veteran reported recently taking a job as 
a night clerk at a hotel.  While the veteran reported being 
forgetful, the examiner indicated that the veteran recalled 
the correct day, date, president and location.

During a July 1998 VA neurology examination the veteran 
reported that he was not then working, and that he had 
dizziness and light-headedness without vertigo.  Upon 
physical examination all findings were noted to be normal.  
The impressions were sensation disturbance with variable 
sensory responses on examination and no organic cause 
discernable, and episodic light-headedness with normal 
examination.  The examiner noted that "[o]bjectively, the 
[veteran's] neurologic examination is entirely normal[,] 
showing no evidence of central or peripheral nervous system 
disease, disorder, disability or damage."

During the veteran's May 1999 personal hearing he testified 
that, as to dizziness, he has received no inservice or 
postservice treatment; as to his multiple joint pain, that he 
was referring to his bilateral toes, and that he had received 
no inservice or postservice treatment; and that, as to his 
memory loss, that it was short-term memory loss, and that he 
has received no inservice or postservice treatment.

During his September 1999 VA psychiatric examination the 
veteran reported being a part-time secretary of his Masonic 
Lodge and enjoying hiking and horses.  He also reported that 
although "his memory is not what it used to be, ... he was 
able to maintain a 3.8 average in college and takes pride in 
his scholastic ability."  

Upon examination the examiner indicated that the veteran's 
body posture was normal and comfortable, he was alert and 
oriented times three, his memory appeared intact, no evidence 
of thought disorder was found, his thought processes appeared 
goal directed, coherent and logical, and his practical 
judgment appeared good.

During a March 2000 VA psychiatric examination the veteran 
reported being back in school and doing some consulting in 
archeology.  He stated that he had no problems with 
orientation to person, place or time.

An April 2000 VA neurology examination report contains the 
veteran's report of being an archeologist.  The examiner 
noted that while the veteran complained of a short-term 
memory loss, that he, "in the same breath," reported 
starting a new job with the Bureau of Reclamation one week 
prior to the examination.  Upon examination the veteran was 
noted to do "serial 7s properly."  The examiner indicated 
that the veteran's memory disturbance "sounds more like a 
problem in concentration."

VA treatment reports from March 1994 through August 2001 were 
also reviewed.  A June 1998 report contains a notation that 
"since starting nifedipine [for his hypertension he] talked 
of some vertigo.  Discussed knowledge of medication and [he] 
verbalizes understanding."  A May 1999 X-ray report of the 
feet, in addition to showing the degenerative changes and 
hallux rigidus for which service connection was granted, also 
revealed a suggestion of an element of calcific tendonitis.  
The Board also notes that the reports for the years 2000-2001 
reveal no complaints related to the issues on appeal, nor 
complaints of or treatment for those "problems."  A March 
2001 report contains the veteran's report of routinely 
walking.

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303(a) (2001).  


In addition, certain chronic diseases, such as arthritis, may 
be presumed to have been incurred during service if they 
become manifest to a compensable degree within an applicable 
period after separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  No conditions other than those listed in 
§ 3.309(a) can be considered chronic for purposes of 
presumptive service connection.  38 C.F.R. § 3.307(a).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has established rules for the granting of claims 
based upon the chronicity and continuity of symptomatology 
provisions of 38 C.F.R. § 3.303(b).  The Court has ruled that 
the chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be granted or reopened on the 
basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that post-service 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require "medical expertise" 
to relate the veteran's present disability to his or her 
post-service symptoms.  Savage, 10 Vet. App. at 497-98.

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

On November 9, 2000, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001 
(VEBEA).  Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  That 
legislation provides that the definition of undiagnosed 
illnesses will be expanded to include "medically unexplained 
chronic multisymptom illness," such as fibromyalgia, chronic 
fatigue syndrome, and irritable bowel syndrome.  The VEBEA 
also codified the same list of signs and symptoms of an 
undiagnosed illness as had previously been included in 
38 C.F.R. § 3.317.  

As noted above, where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version more favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas, supra.  

In the present case, however, the changes made to 38 U.S.C.A. 
§ 1117 do not materially change the law as to the symptoms 
claimed for service connection as due to an undiagnosed 
illness by this veteran, and hence do not affect the 
adjudication of his claims.  

Therefore, the Board finds that the veteran is not prejudiced 
in any way by the Board's adjudication of his claims without 
remand to the M&ROC for initial consideration under the 
revised statute.  See Curry v. Brown, 7 Vet. App. 59 (1994); 
Barnett v. Brown, 8 Vet. App. 1 (1995); See also Soyini v. 
Derwinski, 1 Vet. App. 540 (1991); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

38 U.S.C.A. § 1117 (West Supp. 2001) provides for the 
enactment of regulations for compensation for disabilities 
occurring in Persian Gulf veterans.  Its implementing 
regulation, 38 C.F.R. § 3.317, provides that VA shall pay 
compensation to a Persian Gulf veteran who exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms including, but not limited to: (1) fatigue; (2) 
signs or symptoms involving skin; (3) headache; (4) muscle 
pain; (5) joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
(13) menstrual disorders; provided that such disability 
became manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  66 Fed. Reg. 56614, 56615 (Nov. 9, 
2001) (codified at 38 C.F.R. § 3.317(a)(1)(i) (2001)).  

For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  Also for purposes of this 
section, disabilities that have existed for 6 months or more 
and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  

A chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using evaluation 
criteria from 38 C.F.R., Part 4, for a disease or injury in 
which the functions affected, anatomical localization, or 
symptomatology are similar.

Compensation shall not be paid under this section, however, 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. 
§ 3.317(c).

For purposes of this section the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, and the Southwest 
Asia theater of operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.317(d).

The Board notes that, while General Counsel Opinion 
VAOPGCPREC 4-99 (May 1999), which defined the requirements 
for a well grounded claim under 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317, was withdrawn in November 2000, due to the 
elimination of the requirement for the submission of a well-
grounded claim (as found in the former 38 U.S.C.A. § 5107(a) 
(West 1991)) by the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), the Court, in 
Neumann v. West, 14 Vet. App. 12 (2000), adopted the first, 
second and third requirements of that opinion as valid 
interpretations of the statute and regulation.  Neumann v. 
West, 14 Vet. App. at 21-22.  

Also, while the Court discussed the requirements in terms of 
a well grounded claim, the Board notes that the requirements 
for a grant of service connection are identical in every 
respect.  Thus, they remain applicable to the veteran's 
claims.

Accordingly, in order to obtain a grant of service connection 
pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a 
veteran needs to present some evidence (1) that he or she is 
"a Persian Gulf veteran"; (2) "who exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as those listed in paragraph (b) of 
38 C.F.R. § 3.317; (3) which "became manifest either during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2001"; and (4) that such symptomatology "by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis."  38 C.F.R. 
§ 3.317(a); Neumann, at 23.  

Section 3.317 explicitly acknowledges that a claimant's 
"signs or symptoms" need not be shown by medical evidence; 
however, the regulation does specifically require some 
"objective indications" of disability.  See 38 C.F.R. 
§ 3.317(a). "'Objective indications of chronic disability' 
include both 'signs,' in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical, indicators that are capable of independent 
verification."  38 C.F.R. § 3.317(a)(2); Neumann, at 22.  
Thus, although medical evidence of signs or symptoms is 
clearly not required to grant a claim, the regulation does 
require that there be some objective, independently 
verifiable evidence of the symptoms.  Id.

The type of evidence necessary to grant service connection, 
as to elements two and four, may depend upon the nature and 
circumstances of the particular claim.  The second element 
may be established by lay evidence if the claimed signs or 
symptoms, or the claimed indications, respectively, are of a 
type which would ordinarily be susceptible to identification 
by lay persons.  

If the claimed signs or symptoms of undiagnosed illness or 
the claimed indications of chronic disability are of a type 
which would ordinarily require the exercise of medical 
expertise for their identification, then medical evidence 
would be required to grant a claim.  Also with respect to the 
second element, a veteran's own testimony may be considered 
sufficient evidence of objective indications of chronic 
disability, if the testimony relates to nonmedical indicators 
of disability within the veteran's competence and the 
indicators are capable of verification from objective 
sources.  With respect to the fourth element, evidence that 
the illness is "undiagnosed" may consist of evidence that 
the illness cannot be attributed to any known diagnosis or, 
at minimum, evidence that the illness has not been attributed 
to a known diagnosis by physicians providing treatment or 
examination.  Neumann, at 21-23.

Reasonable doubt is defined by 38 U.S.C.A. § 5107 as 
substantial doubt and one within the range of probability, as 
distinguished from pure speculation or remote possibility.  
Section 5107 expressly provides that the benefit of the doubt 
rule must be applied only when the evidence is in relative 
equipoise.  Massey v. Brown, 7 Vet. App. 204, 206-207 (1994); 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); Gilbert, 1 Vet. 
App. at 53-56.  A properly supported and reasoned conclusion 
that a fair preponderance of the evidence is against the 
claim necessarily precludes the possibility of the evidence 
also being in an "approximate balance."  See Bucklinger v. 
Brown, 5 Vet. App. 435, 439 (1993).


Analysis

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  That legislation 
provided, among other things, for VA assistance to claimants 
under certain circumstances.  38 U.S.C.A. §§ 5102, 5103, 
5103A (West Supp. 2001).  




Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas V. 
Derwinski, 1 Vet. App. 308 (1991).  Accordingly, the 
provisions of the VCAA must be applied to the veteran's 
claim.

After reviewing the claims file, the Board finds that there 
has been substantial and sufficient compliance with the 
notice/assistance provisions of the new statutes with regard 
to the issues before the Board.  

The evidence of record includes the veteran's complete 
service medical records, his post-service VA treatment 
reports, reports of VA examinations and statements by the 
veteran, his wife and his representative.  Under the 
circumstances, the Board therefore finds that the record as 
it stands is complete and adequate for appellate review.  

In that regard the M&ROC requested the veteran's VA treatment 
records from the Billings, Montana, VA Medical Center, in 
December 1999.  While a summary of the dates of those records 
was provided to the M&ROC, the actual clinical records were 
not obtained.  Other records in the claims file contain 
indications that all clinical records from 1995 forward have 
been obtained.  The veteran has stated that he began 
receiving VA treatment in 1994.  

Given the nature of the criteria in 38 C.F.R. § 3.317 for 
determining whether or not the veteran had signs and symptoms 
of an undiagnosed illness, and the fact that the veteran has 
not contended, subsequent to the receipt of the Billings 
records by the M&ROC, that any 1994 records would be relevant 
to his claims, the Board finds that those records would not 
materially affect its adjudication of the veteran's claims.  

Thus, a remand to obtain those records would serve no useful 
purpose.  See Barnett v. Brown, 8 Vet. App. 1 (1995); Curry 
v. Brown, 7 Vet. App. 59, 66 (1994); Bernard v. Brown, 4 Vet. 
App. 384, 393-395 (1993); See also Soyini v. Derwinski, 1 
Vet. App. 540, 546 (l99l) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis V. Brown, 6 Vet. 
App. 426,430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Further, the veteran and his representative have been 
adequately notified of the applicable laws and regulations 
which set forth the criteria for entitlement to the benefits 
sought.  The Board concludes that the discussions in the 
rating decisions, statements of the case, supplemental 
statements of the case, and the M&ROCs letters to the veteran 
have informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefits sought, such that there has been compliance with 
VA's notification requirements under the VCAA.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  Soyini, 1 Vet. App. at 546; Sabonis, 6 Vet. App. at 
430.


Service Connection

As noted above, in order for a claim for service connection 
to be granted under 38 U.S.C.A. §§ 1110 or 1131, there must 
be evidence of a currently diagnosed disability.  Symptoms 
are not diagnosed disabilities for VA purposes under these 
statutes.  Service connection may only be granted for a 
current disability; when a claimed condition is not shown, 
there may be no service connection.  See, e.g., Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110 (West Supp. 2001).  

In the absence of proof of a present disability there can be 
no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  As there is no medical evidence of record of a 
current diagnosed disability involving dizziness or memory 
impairment, the preponderance of the evidence is against 
service connection for those symptoms under 38 U.S.C.A. 
§ 1110 or 1131.

As noted above, service connection has been granted for 
osteoarthritis involving the small joints of both feet, and 
for hallux rigidus of the left great toe.  A possibility of 
bilateral calcific tendonitis has also been diagnosed.  Thus, 
all known foot disorders which have been found have been 
diagnosed.  There is also no medical opinion of record 
relating bilateral calcific tendonitis with the veteran's 
active duty service. See Epps, supra.  

"[W]here the law and not the evidence is dispositive, the 
claim should be denied or the appeal to the BVA terminated 
because of the absence of legal merit or lack of entitlement 
under the law."  See Sabonis, 6 Vet. App. at 430.  
Accordingly, the preponderance of the evidence is against the 
claim of entitlement to service connection for bilateral 
calcific tendonitis under 38 U.S.C.A. § 1110 and 1131, and 
the veteran's claim for bilateral foot pain as due to an 
undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 must be denied due to lack of entitlement under the 
law.  Neumann, 14 Vet. App. at 32.

In the present case there is no objective evidence of any 
findings or diagnosis of dizziness or memory impairment.  All 
discussions in the medical evidence of dizziness appear to be 
suspected to be related to medication which the veteran was 
taking, or to somatization.  All discussions in the medical 
evidence of memory impairment are either to refute that 
contention or are in relation to somatization.  As there is 
no medical evidence of the diagnosis of medical conditions 
causing either dizziness or memory impairment, and as there 
is no objective medical evidence of dizziness or memory 
impairment, the preponderance of the evidence is against the 
veteran's claims for service connection for those symptoms 
under 38 U.S.C.A. §§ 1110, 1117, 1131 or 38 C.F.R. § 3.317.  
Epps, supra.


In reaching these decisions the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  38 U.S.C.A. § 5107 (West Supp. 2001); 
Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for an undiagnosed illness 
manifested by dizziness is denied.

Entitlement to service connection for an undiagnosed illness 
manifested by joint pain of the toes is denied.

Entitlement to service connection for an undiagnosed illness 
manifested by memory impairment is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:


? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

